Citation Nr: 1114196	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for total right knee replacement due to arthritis.

2.  Entitlement to service connection for total left knee replacement due to arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1944 to August 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral arthritis resulting in total knee replacement surgery.

This case previously reached the Board in January 2010.  At that time, the Veteran's service connection claims were remanded for further development.  The case has been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with right knee arthritis that resulted in total right knee replacement surgery.

2.  There is competent evidence that the Veteran experienced a right knee injury during his military service.

3.  There is no competent or credible evidence of any chronic right knee disorder during service, or of continuous symptoms of any such disorder since service, or of arthritis of the right knee within one year of his military service service, and there is probative medical evidence against a link between the Veteran's current orthopedic right knee disorders and his period of active military service - including to any conceded in-service knee injuries.

4.  The Veteran has been diagnosed with left knee arthritis that resulted in total left knee replacement surgery.

5.  There is competent evidence that the Veteran experienced a left knee injury during his military service.

6.  There is no competent or credible evidence of any chronic left knee disorder during service, or of continuous symptoms of any such disorder since service, or of arthritis of the left knee within one year of his military service, and there is probative medical evidence against a link between the Veteran's current orthopedic left knee disorders and his period of active military service - including any presumed in-service knee injuries.


CONCLUSIONS OF LAW

1.  Right knee arthritis resulting in right knee replacement surgery was not incurred or aggravated during service and right knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2010).

2.  Left knee arthritis resulting in left knee replacement surgery was not incurred or aggravated during service and left knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in September 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the September 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the August 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured a VA medical examination regarding the nature and etiology of the Veteran's bilateral knee disorders, and private medical evidence identified by the Veteran.  The Veteran has submitted personal statements, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  

The Board acknowledges that the AOJ has been unable to obtain the Veteran's complete service treatment records (STRs) and service personnel records (SPRs).  In this regard, in December 2007, the AOJ requested the Veteran's complete STRs relating to his period of service; however, the NPRC responded that these records were "fire-related" and as such could not be obtained.  It was suggested that the AOJ obtain treatment information from the Veteran and the AOJ notified the Veteran of this development in December 2007 and requested any further information in the Veteran's possession.  The Veteran responded to notification of this fact in December 2007 without any more specific information regarding his knees.  In June 2008, the AOJ prepared a memorandum indicating that it was unable to find any further records and noting that the Veteran was unable to provide any more specific information regarding treatment for his alleged in-service knee injuries.  As such, the AOJ has been unable to secure the Veteran's complete relevant service records.  It is apparent from this record that further efforts to obtain the Veteran's records from service would be futile.  38 C.F.R. § 3.159(c)(2).

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty to assist a claimant in developing his claim when the Veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the NPRC in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board concludes that the AOJ has complied with the duties to pursue such records and acknowledges the enhanced duties to the Veteran due to the inability to locate his service records.  

The Board is also satisfied as to substantial compliance with its January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).  In that decision, the Board remanded the decision for the AOJ to provide the Veteran with a VA medical examination and opinion regarding his claims.  In this regard, the AOJ was to schedule the Veteran for a VA medical examination from an appropriate specialist, to determine the nature and etiology of his current knee disorders, including a medical opinion as to whether any such disorders were related to the Veteran's alleged in-service knee injuries.  This was accomplished by a VA medical examination conducted in May 2010.  The AOJ was also to readjudicate the Veteran's service connection claim, considering any new evidence which had been obtained, which was accomplished through the February 2011 SSOC.  As such, the Board's remand directives have been complied with.

The Veteran's representative has argued that the VA medical examiner's opinion may be inadequate because of reliance on an AMA newsletter, and because of failure to address the Veteran's alleged injury.  The Board acknowledges also that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In this instance, the examination report was provided by a DO (Doctor of Osteopathy) or in other words by an appropriate medical specialist.  Furthermore, the VA medical examiner reviewed the Veteran's history of an alleged in service knee injury, as well as the August 2007 private treatment record from G. Gudger, M.D., and the Veteran's lay and medical treatment history of his current knee disorders.  The examiner based the conclusion reached on the evidence of record as well as research of the medical journals, precisely as favored by the Court in Sacks v. West, 11 Vet. App. 314 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999) (Medical treatise evidence can provide important support when combined with an opinion of a medical professional).  In fact, the March 2010 VA medical examination is the only medical record which actually addressed the nature of the Veteran's alleged in-service knee injuries and treatment.  In doing so, the examiner considered the Veteran's history and acknowledged the injuries conceded by the Board, but indicated that other causes were more likely the origin of the Veteran's knee disorders.  The VA medical examiner was not required to determine the non-service related etiology of the Veteran's knee disorders, nor was he required to review the credibility of the Veteran's statements.  As such, the VA medical examination provided both the opinion required by the Board's remand and also satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes with a supporting rationale, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103A.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis - Service Connection for Left and Right Knee Orthopedic Disorders

The Veteran's left and right knee disorders present similar issues of law and fact and will therefore be addressed together in the following analysis.

The Veteran has claimed that his current bilateral knee disorders are the result of in-service injuries that occurred during his military service.  Specifically, the Veteran has indicated that he experienced knee injuries due to two accidents that occurred while performing his duties as a motorcycle driver in France in 1945.  See the Veteran's September 2007 claim, and December 2007, April 2008, and October and April 2009 statements; see also the "buddy" statement submitted by the Veteran's uncle (C.S.) dated October 2008, the private treatment records dated in August 2007 from Dr. Gudger, and September 2008 from E. Mazyck, M.D., and the Veteran's March 2010 VA medical examination.

As mentioned above, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  At the time of his claim, the Veteran submitted a private treatment record from Dr. Gudger dated in August 2007, which indicated that the Veteran had experienced a total right knee replacement in March 2005, and total left knee replacement in May 2006.  Dr. Gudger further indicated that the Veteran's x-rays were consistent with advanced degenerative bilateral arthritis of the knees.  The Veteran has also submitted ample evidence that further shows a diagnosis of arthritis of the knees by x-ray evidence in March 2005, with right knee replacement surgery in March 2005, and left knee replacement surgery in May 2006.  A private treatment record dated in September 2008 from Dr. Mazyck also notes a diagnosis of knee osteoarthritis.  Finally, the Veteran's VA medical examination of March 2010 diagnosed the Veteran with bilateral arthritis status post-operative knee replacement surgery.  Therefore, there is clearly evidence to show that the Veteran currently experiences bilateral knee arthritis which has resulted in knee replacement surgery, and as such that he experiences disorders which may be considered for service connection.  

As noted above, the Veteran has alleged that his current bilateral orthopedic knee disorders are the result of two service-related motorcycle accidents in 1945.  In this instance, there is no record from service of the injuries alleged; however, the Veteran's complete STRs are not of record, despite the efforts to obtain them as reviewed above.  In this regard, once again, the Board acknowledges that when STRs are lost or missing, VA has a heightened obligation to consider the benefit of the doubt.  See Pruitt v. Derwinski, 2 Vet. App. at 85; O'Hare v. Derwinski, 1 Vet. App. at 367.  That said, although there is a heightened obligation to more fully explain the reasons and bases for a decision - when, as here, there are missing STRs - this does not obviate the need for evidence supporting the claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In other words, the fact that service records are not available does not lower the threshold for an allowance of a claim.  Rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has generally indicated that he experienced general injuries, but has not described the nature of the accident, the injury, or the treatment at the time.  However, at the time of his March 2010 VA medical examination, the Veteran indicated that these injuries had nor resulted in hospital treatment and "got better," and did "not bother him again until 1991."  The Veteran is competent to state that he experienced knee injuries during his military service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  The Veteran has also submitted a statement from his uncle dated in October 2008, which indicates that his uncle, C.S., also served in France at around the same time.  C.S. indicated that he remembered the Veteran experiencing two motorcycle accidents during service in France in 1945, although he has not stated how or when he became aware of such incidents.  Further, in April 2009, the Veteran submitted pictures from his service wherein he is standing next to a motorcycle.  With some corroborating evidence and absent any evidence to the contrary, the Board concedes for the purposes of this decision that the Veteran has provided competent and credible evidence that he experienced the motorcycle accidents and the knee injuries which he has described during his military service.  In short, he experienced injuries which did not result in any hospital treatment and he recovered from those injuries at that time.

Consequently, the determinative issue is whether the Veteran's current bilateral orthopedic knee disorders are attributable to the Veteran's military service, including due to the injuries alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As noted above, the Veteran's complete service records are not available.  However, the Veteran's separation examination of August 1946 is available.  At that time, the examiner found that the Veteran's knees were normal and did not note any history of treatment or prior knee injury.  Since at that time, the Veteran was being discharged from service, he would have no plausible reason not to report any relevant symptoms of a chronic knee disorder.  Further, the Veteran has not alleged any treatment of a chronic disorder in service.  In fact, as noted above, at the time of his March 2010 VA orthopedic examination, the Veteran indicated that his knee injuries "got better."  Thus, with his separation examination, and no indication of a diagnosis of or treatment for a chronic disorder in service, the evidence weighs against a finding of that the Veteran experienced a chronic knee disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The Board notes that the Veteran has indicated that he has experienced "problems with [his] knees ever since his accident."  See the Veteran's September 2007 claim.  The Veteran is competent to indicate experiencing continuity of symptomatology related to his knees from his service, which may be a method of establishing service connection.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

The Board concludes that the Veteran's statement insofar as he alleges a history of continuity of symptomatology of the Veteran's bilateral orthopedic knee disorders dating from service is not credible.  First, the Veteran has not made any effort to provide a thorough history of his relevant symptoms, such as the nature of his symptoms over the years, or any other information which might serve to show that his current bilateral knee arthritis symptoms began during his military service and have continued to the present.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's inability or unwillingness to provide any description of the injuries that he experienced reduces the credibility of his statements regarding a history of continuity of symptomatology from the date of his injuries.

Furthermore, the Veteran's statements regarding a history of continuity of symptomatology have not been consistent.  Although at the time of his initial claim he indicated ongoing problems with his knees since 1945, the medical evidence of record contains contradictory statements from the Veteran.  In this regard, an April 2003 private treatment record from K. Granger, M.D., indicated that the Veteran's knees had been symptomatic for "more than ten years, worsening over the last few weeks."  A March 2005 private treatment record from Dr. Gudger indicates that the Veteran had been experiencing right knee pain for only "several years," although another record from the same month indicated a "long-standing" history related to the right knee and a May 2006 record indicated a "long-standing" history of pain in the left knee.  Although the records from Dr. Gudger are not specific as to the date of onset, these records certainly appear to contradict a 50-year history of continuity of symptomatology.  Finally, the March 2010 VA orthopedic examination also recorded that the Veteran reported that his knees became symptomatic in 1991, well after his military service.  The Board notes that, in particular, the private treatment records submitted by the Veteran were statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the Veteran's service treatment records, has greater probative value than reported history).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  In this instance, the fact that the Veteran has not provided any evidence of treatment of his knees from his time in service until at the earliest 1991, as well as his contradictory statements to the VA and the various medical professionals, which also serves to reduce the credibility of his statement of a history of continuity of symptomatology.

Therefore, in this instance, it appears that the Veteran's memory is not entirely reliable regarding the history of his knee symptoms, given the fact that his statements have varied over the course of the claim.  Furthermore, the Board emphasizes that the Veteran's memory may be colored by his interest in the outcome of his claim.  Finally, the Board also notes that the earliest evidence of treatment relating to the Veteran's bilateral orthopedic knee disorders indicates a history beginning in 1991.  The Board does not doubt the sincerity of the Veteran's current belief that his orthopedic knee disorders have developed due to his in-service injuries; however, the evidence of record contains certain inconsistencies and contradictions that diminish the reliability of the Veteran's current recollections.  As such, the Board concludes that the Veteran's statements in this regard are not credible to the extent that he reports a history of continuity of symptomatology regarding his current bilateral knee disorders dating from his military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Likewise, since there is no objective competent diagnosis of bilateral arthritis of the knees within one year after service, or indeed until the March 2005 x-rays, over 50 years after his active military service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Finally, the competent medical evidence of record provides probative evidence against a finding of a nexus between the Veteran's current bilateral knee disorders and any injuries which the Veteran may have experienced during his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Here, the medical evidence of record contains two medical opinions indicating a possible connection between the Veteran's military service and his current knee disorders, and one medical opinion against such a conclusion.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Veteran has submitted a private treatment record dated in August 2007 from Dr. Gudger which indicates that "the arthritic changes [in the Veteran's knees] could certainly be related to" his in-service injuries.  The Veteran has also submitted a private treatment record dated in September 2008 from Dr. Mazyck which indicates that "[i]t is possible that his knee" osteoarthritis is related to an "old injury."  

The opinions from Dr. Gudger and Dr Mayzck, that the Veteran's total right knee replacement due to arthritis could be related to his military service, do not provide any explanation of the relationship between the Veteran's current knee disorders and the Veteran's in service injuries, or basis for the conclusion reached.  As such, the medical evidence supplied by these opinions does not provide an adequate explanation for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Finally, the opinions provided by Dr. Gudger and Dr. Mazyck are purely speculative in nature and are not sufficient to allow the Board to grant the Veteran's claims.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As such, the private opinions submitted by the Veteran are insufficient to show that his bilateral knee disorders are due to his military service.

However, the VA orthopedic examination provided to the Veteran in March 2010, provided a negative opinion.  The opinion, which was provided by a VA examiner who is an uninterested observer in the Veteran's case, concluded that the Veteran's current knee disorders are "less likely as not caused by, [or otherwise] related to" the Veteran's military service.  The VA orthopedic examiner reached this conclusion based on a review of the medical literature which indicated other factors were more likely causes of the Veteran's current knee disorders.  In reaching this conclusion, the examiner thoroughly examined the Veteran, and reviewed the Veteran's history of his knee disorders, including history as related by the Veteran.  The examiner also noted the opinion of a possible connection noted by Dr. Gudger.  Finally, the March 2010 VA orthopedic examiner noted relevant risk factors presented by the literature for the Veteran's disorders.  As such, the VA medical examiner's opinion was provided by a qualified examiner, involved a thorough review of the Veteran's current symptomatology and the history thereof, and thoroughly addressed the Veteran's contentions, with a rationale provided to support the examiner's conclusions.  

Although the Veteran and his representative have argued that his current orthopedic knee disorders are due to his military service, and in particular are due to his in-service motorcycle accidents, this is the type of diagnosis requiring medical skill or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the probative weight of the medical evidence indicates that the Veteran's current bilateral orthopedic disorders were not caused by any in-service injuries due to motorcycle accidents. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral orthopedic knee disorders as the result of in-service motorcycle injuries.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  The claims for service connection for bilateral total knee replacements due to arthritis are denied.



ORDER

Service connection for total right knee replacement due to arthritis is denied.

Service connection for total left knee replacement due to arthritis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


